Citation Nr: 0125856	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to assignment of a higher (compensable) 
initial disability rating for service-connected left ear 
hearing loss.  


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from March 1969 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In January 2001, the veteran was scheduled to appear at a 
hearing before a Member of the Board, at the RO.  The veteran 
was duly noted of the time, date, and location of that 
hearing, but he failed to report.  There are no outstanding 
hearing requests of record.

The issue of the veteran's entitlement to the assignment of a 
higher (compensable) initial disability rating for left ear 
hearing loss is the subject of an attached remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Right ear hearing loss was incurred as a result of noise 
exposure during active service.

3.  Tinnitus was incurred as a result of noise exposure 
during active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.385 (2001).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
was exposed to aircraft noise and flight line noise during 
military service, which resulted in his current hearing loss, 
as well as ringing in his ears.  As such, the veteran 
maintains that he should be awarded service connection for 
right ear hearing loss and tinnitus, and that he should be 
assigned a higher rating for his left ear hearing loss.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which was codified in 
part at 38 U.S.C.A. § 5103A (West Supp. 2001).  Implementing 
regulations to this law were subsequently enacted.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended in 
part at 38 C.F.R. §§ 3.102, 3.159).  This law and the 
accompanying regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while the new law and 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, including the laws and regulations pertinent to his 
service connection claims.  Additionally, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there is no 
indication that there are relevant treatment records that 
have not yet been obtained by the RO.  The veteran was 
offered an opportunity to appear at a hearing and present 
testimony in support of his claims on appeal, but he declined 
that opportunity.  The veteran was provided with a VA 
audiological examination in September 1998, and a VA ear, 
nose and throat (ENT) examination in September 1998.  The 
Board notes that in looking at the VA audiological 
examination report, it appears that the second page of that 
report may be missing.  In September 2001, representatives 
from the Board contacted the RO to inquire whether a second 
page existed.  In October 2001, the RO indicated that the VA 
medical center maintains that there is not another page to 
that report, and that "[w]hat's in the claims file is all 
there is."  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his service connection claims.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances 

lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A review of the veteran's service medical records reveals 
that upon entry into service, his right ear manifested the 
following puretone thresholds:  -5 decibels at 500 Hertz; -10 
decibels at 1000 Hertz; -5 decibels at 2000 Hertz; and -10 
decibels at 4000 Hertz.  During service, the veteran 
underwent an evaluation for noise exposure in October 1970.  
It was noted that the veteran was exposed to jet engines.  
His right ear manifested the following puretone thresholds:  
15 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 0 
decibels at 2000 and 3000 Hertz; and 10 decibels at 4000 
Hertz.  His hearing was described as "fair."

In November 1971, the veteran underwent another hearing 
evaluation.  It was again noted that his noise exposure 
consisted of jet engines.  His right ear manifested the 
following puretone thresholds:  20 decibels at 500 Hertz; 15 
decibels at 1000 Hertz; 10 decibels at 2000 Hertz; 30 
decibels at 3000 Hertz; and 30 decibels at 4000 Hertz.  His 
hearing was described as "fair."  Finally, at the time of 
his service separation examination, dated in October 1972, 
the veteran's right ear pure tone thresholds were as follows:  
10 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 5 
decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 20 
decibels at 4000 Hertz.

Following service separation, in August 1998, the RO received 
the veteran's claim for service connection for hearing loss.  
He maintained that he lost hearing in both ears, as a result 
of working on the flight line, and being exposed to airplane 
engines, and machinery used to repair engines.  In a 
statement received at the RO in September 1998, the veteran 
claimed that his hearing loss had progressed to such an 
extent, that he was nearly deaf, and unable to keep a job.  

The veteran underwent a VA audiological examination in 
September 1998.  It was noted that the veteran experienced 
moderate bilateral, periodic, roaring-type tinnitus, which he 
attributed to exposure to hazardous military noise.  It was 
further noted that the tinnitus did not currently cause any 
difficulties.  The examiner also diagnosed the veteran with a 
moderately-severe to severe sensorineural hearing loss, in 
both ears.  Speech recognition in both ears was described as 
good.  The veteran's right ear manifested the following 
puretone thresholds:  60 decibels at 1000 Hertz; 60 decibels 
at 2000 Hertz; 65 decibels at 3000 Hertz; and 60 decibels at 
4000 Hertz.  Speech recognition in the right ear was 88 
percent. 

Also in September 1998, the veteran underwent a VA ENT 
examination.  It was noted that the veteran had served in the 
Air Force around loud flight line noise, and currently had 
complaints of decreased hearing and intermittent tinnitus, 
dating back to the early 1970's.  ENT examination was 
described as normal, but the veteran was diagnosed with 
bilateral neural sensory hearing loss and intermittent 
tinnitus dating back to the early 1970's.  

There is no additional medical evidence of record regarding 
the veteran's hearing, or tinnitus.  

The Board has thoroughly reviewed the medical evidence of 
record, including the veteran's contentions, and finds that 
resolving all doubt in the veteran's favor, service 
connection for right hearing loss and for tinnitus is 
granted.  A review of the veteran's service medical records 
indicates that the veteran was clearly exposed to acoustic 
trauma during service, in that he worked around jet engines.  
The veteran's hearing was tested during service, and, as 
reflected in the findings noted above, the veteran's right 
ear hearing worsened during service.  While the findings on 
the veteran's October 1972 separation examination report 
indicate that his right ear hearing had improved somewhat, as 
compared to a November 1971 audiology examination conducted 
during service, his right ear hearing was distinctly worse 
upon separation, as compared to entry into service.  

Moreover, there is adequate medical evidence of record that 
the veteran currently has right ear hearing impairment, as 
reflected by the findings in the September 1998 VA audiology 
examination report.  See 38 C.F.R. § 3.385.  In the September 
1998 VA ENT examination, the veteran was diagnosed with 
bilateral neural sensory hearing loss and intermittent 
tinnitus "dating back to the early 1970's."

In regard to the right ear hearing loss, the Board finds that 
there is evidence that the veteran sustained acoustic trauma 
in service; his right ear hearing was worse upon service 
separation, as compared to service entry; and, medical 
evidence indicates that he currently has right ear hearing 
loss, which a medical professional has indicated dates back 
to the early 1970's.  As such, in light of the foregoing, the 
Board finds that service connection for right hearing loss is 
appropriate, and the appeal is granted.  Moreover, as the 
veteran is competent to indicate that he has experienced 
tinnitus since service separation (contentions which a 
medical professional has confirmed), and as he was clearly 
exposed to acoustic trauma in service (jet engines), the 
Board finds that by resolving all reasonable doubt in the 
veteran's favor, the claim for service connection for 
tinnitus is granted.  

In short, for the reasons set forth above, the Board finds 
that the evidence supports a causal relationship between the 
veteran's current right ear hearing loss and his active 
service, as well as a causal relationship between his 
tinnitus and his active service.  As such, the appeal for 
service connection for right ear hearing loss and for 
tinnitus is granted.

ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

This appeal arises, in part, out of the veteran's claim that 
his service-connected left ear hearing loss should be 
assigned a compensable rating.  However, in the decision 
above, the Board has determined that service connection is 
also in order for the veteran's right ear hearing loss.  

The record reveals that the veteran was initially awarded 
service connection for left ear hearing loss in an October 
1998 rating decision, and assigned a noncompensable rating 
from August 1998.  The veteran disagreed with that rating, 
and initiated this appeal.  As the veteran is appealing the 
initial assignment of noncompensable percent rating assigned 
to his left ear hearing loss disability, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of a noncompensable rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  This guidance would also be applicable in 
determining the proper evaluation to be assigned the 
veteran's bilateral hearing loss now that the Board has 
determined in the decision above that service connection is 
also in order for the veteran's right ear hearing loss.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202 (May 11, 1999).  In this respect, in Karnas v. 
Derwinski, the United States Court of Veterans Appeals (the 
Court) held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, where compensation is 
awarded or increased "[p]ursuant to any Act or administrative 
issue, the effective date of such an award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue."  38 U.S.C.A. § 5110(g) (West 1991).  
In other words, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 
U.S.C.A. § 5110(g).  As such, the Secretary is obligated to 
apply June 10, 1999 as the effective date for the revised 
criteria for evaluating a hearing impairment, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas.  Thus, the revised rating schedule for hearing 
impairment cannot be applied to a claim for any date prior to 
June 10, 1999.  See 38 U.S.C.A. § 5110(g) (West 1991).  

Under the facts of this case, the amendment made changes to 
the method of determining the percentage evaluation for 
hearing impairment.  The majority of the changes to the 
hearing impairment criteria appear to be non-substantive (the 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed), except 
for the revision of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment).  See 64 Fed. Reg. 25202 (1999).  In this 
regard, the amended regulations include two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, because the speech discrimination test may not 
reflect the severity of communicative functioning these 
veterans experience.  64 Fed. Reg. 25202, 25203 (codified at 
38 C.F.R. § 4.86).  The current evidence demonstrates that 
the veteran's bilateral hearing loss may fit under one of 
these exceptional patterns of hearing impairment.  Under the 
new regulations only, these exceptional patterns of hearing 
loss require use of Table VIa rather than Table VI, with 
additional adjustments possible.  See 38 C.F.R. § 4.86(a),(b) 
(2001).  It is apparent that the RO has not been afforded the 
opportunity of initially rating the veteran's bilateral 
hearing loss under the revised regulations.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998). In the instant case, the 
veteran's now service-connected bilateral hearing loss should 
be evaluated under the former criteria up to the effective 
date of the change in regulations in June 1999.  Thereafter, 
the degree of hearing loss should be evaluated under both the 
former and revised criteria, with the version most favorable 
to the veteran applied.  

Based on the foregoing the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should adjudicate the issue of 
the assignment of an initial disability 
evaluation for bilateral hearing loss 
based on all the evidence on file and all 
governing legal authority, including the 
VCAA, pertinent case law, and those 
regulations in effect for the rating of 
ear disorders prior to and on June 10, 
1999, with particular consideration of 
the provisions of 38 C.F.R. § 4.86 
(2001).  If any benefit sought on appeal 
is not granted, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

